            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TONI LEIGH PHILLIPS,                          No. 4:18-CV-01672

           Plaintiff,                         (Judge Brann)

     v.

STATE FARM MUTUAL
AUTOMOBILE INSURANCE
COMPANY,

           Defendant.

                                  ORDER

                            DECEMBER 17, 2018

     In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that Defendant’s Motion to Dismiss, ECF No. 3, is

GRANTED, and Plaintiff’s Complaint, ECF No. 1-2, is DISMISSED as follows:

  1. Count III is DISMISSED WITHOUT PREJUDICE.

  2. Plaintiff’s demand for attorney’s fees within Count II DISMISSED

     WITHOUT PREJUDICE.

  3. Within seven (7) days of the date of this Order, Plaintiff may amend these

     claims to correct the deficiencies identified in the accompanying

     Memorandum Opinion.


                                          BY THE COURT:


                                          s/ Matthew W. Brann
                                          Matthew W. Brann
                                          United States District Judge
